Title: From Thomas Jefferson to Henry Fry, 17 June 1804
From: Jefferson, Thomas
To: Fry, Henry


          
            Dear Sir
            Washington June 17. 04.
          
          I recieved last night your favor of the 9th. inst. and percieved in it those liberal sentiments I have ever believed you to entertain. the work of Dr. Priestly which I sent you has always been a favorite of mine. I consider the doctrines of Jesus as delivered by himself to contain the outlines of the sublimest system of morality that has ever been taught but I hold in the most profound detestation and execration the corruptions of it which have been invented by priestcraft and established by kingcraft constituting a conspiracy of church and state against the civil and religious liberties of mankind. at my request Dr. Priestly wrote a comparative view of the moral doctrines of Jesus and of the antient philosophers, which he finished just before his death. it is not yet printed, nor have I seen it. his history of the church I believe is now printed.
          I am sorry to learn that your health continues declining. I suppose it is from a continuation of the visceral complaint you mentioned to me. I then slightly stated to you what I will now do more fully. I was taken with such a complaint the beginning of 1801. it continued on me with more or less violence near two years. mentioning it to Dr. Eustis of Boston he told me there was but one remedy to be relied on, that which had been discovered by the great Sydenham, which was riding a trotting horse. I immediately recollected that every time I had gone home or returned, it had been cured for a time. I got Sydenham’s book, and observed the numerous instances he mentions of radical cure, when every thing else had failed, by putting his patients on a trotting horse & making them take long journies. I had not time to take journies, but I began to ride regularly 2. or 3. hours every day. it was some time before the effect was sensible, because it takes time to strengthen the bowels, but in about a year I was compleatly cured, & am now perfectly well. “go thou and do so likewise.” Accept my affectionate salutations & respect.
          
            Th: Jefferson
          
          
            P.S. you have time. take therefore a long journey at first.
          
        